Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US Pub. No.: 2015/0338022 A1) (hereinafter Tanabe).
Regarding claim 1 Tanabe discloses a method of producing a high-pressure tank, the method comprising: 
disposing a gasket member (18) (corresponding to resin sheet) on a liner body (14) having a mouthpiece (16), the gasket member (18) covering opening recess (15) (corresponding to gap) between an outer circumferential portion of the mouthpiece and the liner body (Fig. 3 -4A), and heating gasket member and welding the resin sheet to the mouthpiece and the liner body, to make a liner (Fig. 3; Fig. 8a; ¶0024); and 
forming a fiber layer (102) around and outer circumference of the liner, the fiber layer being impregnated with resin and during the resin (¶0019). 
Tanabe further discloses material constituting the gasket member can be polyamide, polypropylene polyethylene and polyester (¶0045). The liner is made of nylon-based resin. The resin used in fiber layer (102) is thermosetting resin such as polyester or polyamide. The gasket material has a softening point higher than a maximum temperature, the maximum temperature being reached by the liner due to heating of the resin. The benefit of doing so would have been to suppress entry of a resin in a fiber layer in to the boundary between a liner and the mouthpiece to offer excellent productivity. 
Regarding claim 2, Tanabe discloses the mouthpiece has a disk-shaped flange part (16f), and the gasket member (18) is arranged so as to cover at least part of a face of the flange part (Fig. 2a-4a). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe as applied to claims 1 and 2 above, and further in view of Kajiwara Takashi (JP 2017129193A) (hereinafter Takashi). 
Regarding claim 3, the limitations of claims 1 and 2 are taught by Tanabe as cited above. Tanabe is silent about the resin sheet being made of nylon resin. 
Takashi also discloses a method for producing a high-pressure tank. The method discloses a use of cap (20) (corresponding to resin sheet) which is placed between liner (10) and base (16) (corresponding to mouthpiece). Thus, base (16) and liner (10) are covered with the cap (20). Takashi further discloses the cap (20) is made of polypropylene, polyethylene or nylon (¶0011). Thus, Takashi discloses polypropylene, polyethylene or nylon are interchangeable. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to used nylon as gasket member as taught by Takashi within the method of manufacturing a high-pressure tank as taught by Tanabe. The benefit of doing so would have been suppress entry of a resin in a fiber layer in to the boundary between a liner and the mouthpiece to offer excellent productivity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746